DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 7/5/2022.  Claims 3, 4 and 13 have been canceled.  Claims 1, 2, 5-12 and 14 are now pending.  
Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email interview with Derek Mason on 7/14/2022.

4.	The application has been amended as follows:
Claim 11, line 11, change “modification component further comprises a monomer (I)” to -- monomer is --.
Allowable Subject Matter

5.	Claims 1, 2, 5-12 and 14 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Hayama et al. (JP 3059766), Shirai et al. (US Patent 5,811,489), Martz et al. (US Patent 4,997,882) and 
Takamoto et al. (JP 3318925).
	Hayama et al. disclose a modification of a propylene/ethylene/1-butene terpolymer with a maleic anhydride and isopropyl alcohol, with an esterification ratio of 20% based on the content of maleic anhydride ([0011]).  
	Shirai et al. disclose a resin composition, comprising (A) a graft copolymerized resin prepared by graft polymerizing a monomer containing an ethylenic unsaturated bond and a monomer containing an ethylenic unsaturated bond and a hydroxyl group, onto a mixed resin of (i) a carboxyl group containing chlorinated polyolefin resin containing from 1 to 10 wt. % of α,β-unsaturated carboxylic acid and/or anhydride and having a chlorine content of 5 to 50 wt. %, the resin (i) being prepared by a graft polymerizing α,β-unsaturated carboxylic acid and/or anhydride onto a polyolefin followed by chlorination, and (ii) an oxidized chlorinated polyolefin resin (claim 1).  Solvents used for reaction include alcohol solvent (col. 4, line 32). 
	Martz et al. disclose a modified chlorinated polyolefin resin prepared by grafting one or more compounds selected from unsaturated polycarboxylic acids and their acid anhydrides onto a chlorinated polyolefin resin to form an acid- and/or anhydride-modified chlorinated polyolefin resin, and thereafter reacting acid and/or anhydride groups of said acid- and/or anhydride-modified chlorinated polyolefin resin with OH functionality from a C3-C18 monohydric alcohol to form an esterified product containing acid functionality (claim 1). 
	Takamoto et al. disclose a binder resin composite prepared by graft-copolymerizing monomers containing ethylenic unsaturated bonds in one molecule, the monomers containing ethylenic unsaturated bonds and hydroxy groups in one molecule as in formula (I) to carboxyl-containing chlorinated polyolefin, grafted by 1-10 wt.% of one or more unsaturated carboxylic acid monomers of carboxylic acid and/or carboxylic anhydride; solvents used for reaction include alcohol solvent (claim 1, [0024]).  

    PNG
    media_image1.png
    97
    440
    media_image1.png
    Greyscale

	Thus, Hayama et al., Shirai et al., Martz et al. and Takamoto et al. do not teach or fairly suggest the claimed modified polyolefin resin composition comprising: a modified polyolefin resin (C), wherein the modified polyolefin resin (C) is a resin made by modifying a polymer (A) that is a polymer (a) of a polyolefin resin or a chlorinated polyolefin resin and an α,β-unsaturated carboxylic acid derivative having a structure derived from at least one carboxy group or a chlorinated product (b) thereof with a modification component comprising an alcohol (B), and a residual ratio of the structure derived from at least one carboxy group in the modified polyolefin resin (C) is 50% or more and 80% or less, wherein the modification component further comprises a monomer (I) represented by formula (1) … wherein the modified polyolefin resin (C) is modified with the monomer (I) in an amount of 2.1 mol or more and 50 mol or less relative to 1 mol of the polymer (A), and wherein the amount of the alcohol (B) is 2 mol or more relative to 1 mol of the structure derived from at least one carboxy group contained in the polymer (A).
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762